In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Hoffman, J.), dated March 13, 2009, which denied his objections to an order of the same court (Raimondi, S.M.), dated January 26, 2009, which, after a hearing, found that he was in willful violation of a prior support order of the same court dated March 22, 2004.
Ordered that the order dated March 13, 2009, is affirmed, without costs or disbursements.
A determination by a support magistrate that a person is in willful violation of a support order and recommending commitment has no force and effect until confirmed by a Judge of the *640Family Court (see Family Ct Act § 439 [a]). Such a determination by a support magistrate does not constitute a final order to which a party may file written objections (see Family Ct Act § 439 [e]). Here, the father improperly filed written objections to the nonfinal determination of the Support Magistrate dated January 26, 2009. Accordingly, in the order dated March 13, 2009, the Family Court correctly denied the father’s objections. The father failed to pursue his sole remedy, which was to appeal from the final order of the Family Court dated January 26, 2009, confirming the Support Magistrate’s determination (see Matter of Roth v Bowman, 245 AD2d 521, 522 [1997]; Family Ct Act § 1112).
The remaining contentions are either without merit or not properly before this Court. Covello, J.E, Santucci, Angiolillo and Dickerson, JJ., concur.